EXHIBIT 99.1 UNAUDITED PRO FORMA FINANCIAL INFORMATION On October31, 2013, Platform Specialty Products Corporation (“Platform,” “we,” “our,” the “Company” or “us”) completed the acquisition of MacDermid Holdings, LLC on October 31, 2013 (the “MacDermid Acquisition”), pursuant to which we acquired substantially all of the outstanding equity of MacDermid, Incorporated (“MacDermid”) for approximately $1.8 billion (including the assumption of approximately $754 million of indebtedness, consisting primarily of MacDermid’s first lien credit facility), plus (i)approximately $100 million of contingent consideration tied to achieving certain EBITDA and stock trading price performance metrics over a seven year period following the closing of the acquisition and (ii)an interest in certain MacDermid pending litigation. At the closing of the MacDermid Acquisition on October31, 2013, we paid approximately $923million in cash and delivered approximately $100 million of new equity. The equity issued primarily consisted of shares of common stock of a then wholly-owned subsidiary of Platform that may be exchanged for shares of Platform common stock at future specified dates beginning one year after the closing. In addition, we acquired the remaining 3% of MacDermid in March 2014, pursuant to the terms of an Exchange Agreement, dated October25, 2013, between us and the fiduciaries of the MacDermid, Incorporated Profit Sharing and Employee Savings Plan (the “401K Plan”). Most of the 401K Plan participants received shares of our common stock for their interests in MacDermid. We funded the cash portion of the purchase price and related transaction expenses with a combination of cash on hand and approximately $137 million of proceeds from a warrant exchange offer. On November3, 2014, we completed the acquisition of the Chemtura AgroSolutions business (“CAS”) of Chemtura Corporation, a Delaware corporation (“Chemtura”), pursuant to which we acquired from Chemtura certain legal entities and other assets and liabilities for approximately $1.04 billion, consisting of $990 million in cash plus 2,000,000 shares of our common stock (the “CAS Shares”) and the assumption of certain liabilities by Platform (the “CAS Acquisition”). We funded the cash portion of the purchase price and related transaction expenses with a combination of available cash on hand and borrowings under an increase in term loans of approximately $389million (approximately $259 million of which is denominated in Euros), $60million under the U.S. Dollar revolving credit facility and €55million ($69 million assuming an exchange rate of $1.26 per €1.00) under the multicurrency revolving credit facility under the Amended and Restated Credit Agreement. In October 2014, we entered into a share purchase agreement to acquire all of the outstanding common stock of Arysta LifeScience Limited (“Arysta”) for approximately $3.51 billion, consisting of $2.91 billion of cash, subject to working capital and other adjustments, and $600 million of new Series B Convertible Preferred Stock (the “Arysta Acquisition”).We intend to fund the cash portion of the purchase price and related transaction expenses with a combination of the net proceeds of equity or debt offerings, available cash on hand, some or all of the Facilities (as defined below) available pursuant to the Debt Commitment Letter (as defined below) and/or possible other financings. We currently expect that the financings to fund the cash portion of the purchase price and related transaction expenses will include, in addition to the net proceeds of our proposed underwritten public offering of common stock (the “Public Offering”), a $900 million offering of senior unsecured notes (the “Bonds”) and $1.1 billion of the Term Facility (the “Incremental Term Debt”). In connection with the Arysta Acquisition, on October20, 2014, we entered into a commitment letter (the “Debt Commitment Letter”) with Barclays Bank PLC, Credit Suisse AG, Cayman Islands Branch, Credit Suisse Securities (USA) LLC, Nomura Corporate Funding Americas, LLC, Nomura Securities International, Inc., UBS AG, Stamford Branch and UBS Securities LLC for (i)$1.6 billion of first lien incremental term loans (the “Term Facility”) to be incurred under our amended and restated credit agreement (the “Amended and Restated Credit Agreement”) and (ii)senior unsecured bridge loans (the “Bridge Financing” and together with the Term Facility, the “Facilities”) in an aggregate principal amount of $750 million, for the purposes of financing the proposed Arysta Acquisition and the fees and expenses in connection therewith, on the terms and subject to the conditions set forth in the Debt Commitment Letter. The unaudited pro forma condensed combined statements of operations for the six months ended June30, 2014 and for the fiscal year ended December31, 2013 give effect to the MacDermid Acquisition, the CAS Acquisition, and the Arysta Acquisitionas if they had been consummated on January1, 2013. The unaudited pro forma condensed combined balance sheet as of June30, 2014 gives effect to the CAS Acquisition and the proposed Arysta Acquisition as if they hadbeen consummatedon June30, 2014. The following unaudited pro forma condensed consolidated balance sheet as of June30, 2014 and the unaudited pro forma condensed consolidated statement of operations for the six months ended June30, 2014 were derived from our unaudited consolidated financial statements and the unaudited combined and consolidated statement of operations of CAS and Arysta, respectively. The following unaudited pro forma condensed consolidated statement of operationsfor the year ended December31, 2013 (inclusive of both the Successor 2013 Period (the period from April23, 2013 (inception) through December31, 2013) and the Predecessor 2013 Period (the ten-month period from January1, 2013 through October31, 2013)) were derived from our consolidated statement of operations and the audited consolidated statement of operations of CAS and Arysta. The unaudited pro forma statements of operations and balance sheet do not reflect the acquisition of Percival S.A., including Percival S.A.’s agrochemical business, Agriphar, on October 1, 2014 (the “Agriphar Acquisition”) or the related financing, because the Agriphar Acquisition is not significant as defined by Rule 3-05 of Regulation S-X. The unaudited pro forma condensed consolidated financial information presented below is not necessarily indicative of future results and should be read in conjunction with the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” filed in our annual report on Form 10-K for the fiscal year ended December 31, 2013 and our quarterly report on Form 10-Q for the fiscal quarter ended September 30, 2014, as well as our consolidated financial statements included therein. The unaudited pro forma condensed consolidated financial information presented below should also be read in conjunction with the sections entitled “CAS Management’s Discussion of Operations and Cash Flows” and “Arysta Management’s Discussion of Operations and Cash Flows” filed by Platform in current reports on Form 8-K on November 3, 2014, as well as CAS’s combined financial statements, Arysta’s consolidated financial statements and the respective notes thereto contained in such current reports. The pro forma adjustments are described in the accompany notes and include the following: • The preliminary allocation of the purchase price to the CAS balance sheet as shown below: (in millions) Current assets $ Identifiable intangible assets Goodwill Property, plant, and equipment 14 Other long-term assets 6 Total assets $ Current liabilities 81 Other liabilities 42 Total liabilities $ Total consideration $ • The preliminary allocation of the purchase price to the Arysta balance sheet as shown below: (in millions) Current assets $ Identifiable intangible assets Goodwill Property, plant, and equipment 81 Other long-term assets Total assets $ Current liabilities Other liabilities Total liabilities $ Noncontrolling interest 60 Total liabilities and noncontrolling interest $ Total consideration $ The Company has not completed the detailed valuations necessary to estimate the fair value of the assets acquired and the liabilities expected to be acquired in the CAS Acquisition, the Arysta Acquisition, and the related allocations of purchase price. Additionally, a final determination of the fair value of assets acquired and liabilities acquired will be based on the actual net tangible and intangible assets and liabilities of CAS and Arysta that exist as of the dates of the CAS Acquisition and the Arysta Acquisition, if and when completed. Accordingly, the pro forma purchase price adjustments are preliminary and are subject to further adjustments as additional information becomes available and as additional analyses are performed. As the final valuations are performed, increases or decreases in the fair value of relevant balance sheet amounts and their useful lives will result in adjustments, which may be material, to the balance sheet and/or the statement of operations. Pro forma adjustments to historical financial information are subject to assumptions described in the notes following the unaudited proforma financial statements. Management believes that these assumptions and adjustments are reasonable and appropriate under the circumstances and are factually supported based on information currently available. The principal adjustments consist of the following: • the completion of the MacDermid Acquisition, the CAS Acquisition, and the Arysta Acquisition for the statements of operations, and the completion of the CAS Acquisition and the Arysta Acquisition for the balance sheet, in each case because the MacDermid Acquisition is included in the condensed consolidated balance sheet as of June30, 2014; • borrowings under the Amended and Restated Credit Agreement; • the issuance of 25.5million shares of common stock in a private placement (the “Private Placement”); • the anticipated financing related to the Arysta Acquisition in the form of shares issued in connection with the Public Offering, the Bonds, and the Incremental Term Debt, which is backed by the Bridge Financing available pursuant to the Debt Commitment Letter; • the amendment to and assumption of MacDermid’s first lien credit facility for the MacDermid Acquisition and the amendment to such facility pursuant to the Amended and Restated Credit Agreement in connection with the CAS Acquisition; and • an adjustment to the results of operations to remove Platform’s recording of a one-time, non-cash expense estimated to be approximately $172 million upon the closing of the MacDermid Acquisition, which represents the fair value of the founder preferred dividend rights at that time, as this will not have an ongoing impact on the statement of operations. Future dividends payable in Platform common shares will be recorded in equity. The unaudited pro forma condensed consolidated financial statements are for illustrative and informational purposes only and are not intended to represent, or be indicative of, what our financial position or results of operations would have been had the CAS Acquisition or the proposed Arysta Acquisition occurred on the dates indicated. The unaudited pro forma condensed consolidated financial information also should not be relied upon as a representation of our future performance. PLATFORM SPECIALTY PRODUCTS CORPORATION UNAUDITED PRO FORMA BALANCE SHEET AS OF JUNE 30, 2014 (In thousands) Platform (Historical) CAS (Historical) Arysta (Historical) CAS Adjustments Arysta Adjustments Common Stock Offering (1) Bonds (1) Incremental Term Debt (1) Pro forma Balance Sheet Assets Cash and cash equivalents $ CA $ CB ) CC ) AA TA ) CD ) AB UA BA ) TB Accounts receivable, net Inventories CE ) CF AC Prepaid expenses and other current assets ) AD AE AF Total current assets ) Property, plant, and equipment, net ) CG Goodwill CH ) AG CI AH AI Intangible assets, net ) CJ ) AJ CK AK Other assets CC ) CL BA TB Total Assets $ ) $ Liabilities and Shareholders’ Equity Current portion of long-term debt and capital leases CM CA ) AL TC Accounts payable, accrued expenses, and other ) AD Total current liabilities ) — — Long-term debt and capital lease obligations CA TA ) CM ) AL BA ) TC Other long-term liabilities CI AI AE AN AF AM Total Liabilities ) — (In thousands) Platform (Historical) CAS (Historical) Arysta (Historical) CAS Adjustments Arysta Adjustments Common Stock Offering (1) Bonds (1) Incremental Term Debt (1) Pro forma Balance Sheet Stockholder’s Equity Preferred shares—Class A 20 20 Preferred shares—Class B 6 AM 6 Common shares 20 CN CB UA Additional paid in capital CN ) AO CB AM UA ) TB Retained deficit ) ) ) CC AO ) CD ) AN ) Accumulated other comprehensive income ) AO Parent net investment ) CO Total stockholders’ equity — ) Noncontrolling interests AP Total equity — ) Total liabilities and stockholders’ equity $ ) $ Platform anticipates financing a portion of the cash consideration for the Arysta Acquisition with the net proceeds of the Public Offering, the sale of the Bonds and the Incremental Term Debt as reflected in this pro forma balance sheet. Platform also has committed Bridge Financing; however, it believes it is unlikely that the Bridge Financing will be drawn upon. PLATFORM SPECIALTY PRODUCTS CORPORATION UNAUDITED PRO FORMA STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2014 (In thousands except per share data) Platform (Historical) CAS (Historical)(1) Arysta (Historical)(2) CAS Adjustments(3) Arysta Adjustments Bonds(4) Incremental TermDebt(4) Pro forma Consolidated Net sales $ Cost of sales ) CP Gross profit — — — Operating expenses: Selling, technical, general, and administrative ) CQ ) CR ) AQ CS AR Research and development Equity loss (income) ) ) CL ) Other Total operating expense — — Operating profit ) Other (expense) income: Interest, net ) ) ) 93 CT ) CU AS ) BB ) TD ) Other (expense) income, net ) (Loss) income before income taxes and non-controlling interests ) Income tax benefit (provision) ) ) CV $ ) AT BC TE ) Net (loss) income ) Net (income) loss attributable to non-controlling interest ) ) ) Net (loss) income attributable to common shareholders $ ) $ $ ) $ ) $ $ ) $ ) $ ) (Loss) Earnings Per Share Basic $ ) n/a n/a n/a n/a n/a n/a $ ) Diluted $ ) n/a n/a n/a n/a n/a n/a $ ) Weighted average shares outstanding (millions) Basic n/a n/a n/a n/a n/a n/a SA Diluted n/a n/a n/a n/a n/a n/a SB The historical statement of operations of CAS presents cost of goods sold (excluding depreciation) of $138,885 as an operating expense. For purposes of this pro forma, this amount plus $3,861 of related depreciation is presented as cost of sales to present gross profit for the business to be acquired. Adjustments to convert the IFRS basis to GAAP basis are included in the Arysta Adjustments column. The CAS Adjustment column includes adjustment CP for the ongoing effect of the MacDermid Acquisition that is otherwise included in the Platform historical amounts for the six months ended June 30, 2014. Platform anticipates financing a portion of the cash consideration for the Arysta Acquisition with the net proceeds of the Public Offering, the sale of the Bonds and the Incremental Term Debt as reflected in this pro forma balance sheet. Platform also has Bridge Financing available; however, it believes it is unlikely that the Bridge Financing will be drawn upon. If Platform is unavailable to finance a portion of the cash consideration for Arysta as anticipated, the net loss to common stockholders on a pro forma basis may increase by up to approximately $25 million. The amount of loss is dependent on several factors, including the terms of the Bridge Financing and whether alternative sources of equity or debt financing are available. PLATFORM SPECIALTY PRODUCTS CORPORATION UNAUDITED PRO FORMA STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2013 (In thousands Platform (Historical) (1) MacDermid (Historical) (2) MacDermid Adjustments Combined Successor and Predecessor Income Statement CAS (Historical) (3) Arysta (Historical) (4) CAS Adjustments Arysta Adjustments Bonds (5) Incremental Term Debt (5) Pro forma (6) Consolidated except per share data) Successor Predecessor Net sales $ Cost of sales ) MA MB Gross profit — Operating expenses: Selling, technical, general, and administrative ) MC ) MD ) ME ) MF MG ) CR ) AQ MB CS AR Non-cash charge related to preferred stock dividend rights ) MH Research and development ) MB Equity income ) ) CL ) Other ) Total operating expense ) — — Operating (loss) profit ) ) ) — — Other (expense) income: Interest, net ) ) MI ) ) ) CT ) MJ ) CU AS ) BB ) TD ) Loss on extinguishment of debt ) ) ) Other (expense) income, net ) (Loss) income before income taxes, non-controlling interests, and accrued payment-in-kind dividends on cumulative preferred shares ) Income tax benefit (provision) ) ) MK ) ) ) CV ) AT BC TE ) (In thousands Platform (Historical) (1) MacDermid (Historical) (2) MacDermid Adjustments Combined Successor and Predecessor Income Statement CAS (Historical) (3) Arysta (Historical) (4) CAS Adjustments Arysta Adjustments Bonds (5) Incremental Term Debt (5) Pro forma Consolidated (6) except per share data) Successor Predecessor Net (loss) income ) Net loss (income) attributable to non-controlling interests ) ) ML ) ) Net (loss) income attributable to shareholders ) Accrued payment-in-kind dividend on cumulative preferred shares ) MM — Net (loss) income attributable to common shareholders $ ) $ ) $ ) $ ) $ $ ) $ ) $ ) (Loss) Earnings Per Share Basic $ ) n/a n/a n/a n/a n/a n/a n/a n/a n/a $ ) Diluted $ ) n/a n/a n/a n/a n/a n/a n/a n/a n/a $ ) Weighted average shares outstanding (millions) Basic 93 n/a n/a n/a n/a n/a n/a n/a n/a n/a 146 SC Diluted 93 n/a n/a n/a n/a n/a n/a n/a n/a n/a 146 SD Historical Platform amounts included in the audited income statement of Platform reflect operations for the period from April 23, 2013 (date of inception) through December 31, 2013 (Successor 2013 Period). Historical MacDermid amounts included in the audited income statement of MacDermid reflect operations for the period from January 1, 2013 through October 31, 2013, date of acquisition by Platform (Predecessor 2013 Period). The historical statement of operations of CAS presents cost of goods sold (excluding depreciation) of $275,106 as an operating expense. For purposes of this pro forma, this amount plus $7,567 of related depreciation is presented as cost of sales to present gross profit for the business to be acquired. Adjustments to convert the IFRS basis to GAAP basis are included in the Arysta Adjustments column. Platform anticipates financing a portion of the cash consideration for the Arysta Acquisition with the net proceeds of the Public Offering, the sale of the Bonds and the Incremental Term Debt as reflected in this pro forma balance sheet. Platform also has committed Bridge Financing; however, it believes it is unlikely that the Bridge Financing will be drawn upon. If Platform is unavailable to finance a portion of the cash consideration for Arysta as anticipated, the net loss to common stockholders on a pro forma basis may increase by up to approximately $45 million. The amount of loss is dependent on several factors, including the terms of the Bridge Financing and whether alternative sources of equity or debt financing are available. Does not include Agriphar net sales of $164.3 million in 2013. Arysta net sales does not include net sales of Goëmar, which was acquired by Arysta in the first quarter of 2014, of approximately $33 million in 2013. CAS Adjustments CA Reflects borrowings under the Amended and Restated Credit Agreement, including borrowings under our revolving credit facilities of approximately $129million and borrowings under our term loans facilities of $389million, to finance a portion of the cash purchase price of CAS, net of estimated original issue discount of $2.1 million. CB Represents net proceeds from the Private Placement, net of $0.25 million of issuance costs. CC Reflects the deferred financing costsof $2.7 million and expenses of $0.5 million related to the borrowings under the second amendment to our Amended and Restated Credit Agreement to finance a portion of the CAS purchase price and for access to anincremental $125 million of revolving line of credit obtained in conjunction with the CAS Acquisition. CD Reflects the cash paid to the sellers as part of the consideration for the CAS Acquisition of $977,789, cash paid on behalf of the sellers for withholding tax of $11,963, and cash paid for fees and transfer taxes of $16,468, of which $669 was reimbursed by the seller and $15,799 is an expense. CE Reflects management’s preliminary estimate of the profit in CAS inventory step-up to fair value as of June30, 2014. CF Reflects raw materials and work-in-process inventory retained by Chemtura following the closing of the CAS Acquisition, in conjunction with supply agreements entered into with Chemtura. CG Reflects the net book value of land and buildings retained by Chemtura. CH Reflects the preliminary estimated goodwill associated with the CAS Acquisition excluding the effect of deferred taxes (see Note CI).Such amount was calculated as the difference between the estimated allocation of purchase price to net tangible and intangible assets ($722 million) excluding the deferred tax liability calculated in Note CI and the total consideration paid for CAS ($1,042 million). CI Reflects the estimated deferred tax liability associated with the temporary difference created by the preliminary step-up to fair value of intangible assets acquiredof $111 million and other acquired tangible assets of $2.5 million less $2.8 million of tangible assets retained by Chemtura for financial reporting purposes that does not increase the related tax basis based upon the effective tax rate of CAS for the six months ended June30, 2014.The remaining step-up of intangibles and tangible assets does not create a temporary difference. CJ Reflects the elimination of the historicalintangiblesof CAS. CK Reflects management’s preliminary estimated fair value of the intangible assets of CAS as of the closing of the CAS Acquisition: (In thousands) Intangible Assets Trade names-indefinite lives $ Technology (7-10 years) $ Customer relationships (8-20 years) $ CL Reflects investments in and related earnings ofunconsolidated subsidiaries of CASnotacquired with the CAS Acquisition. CM Reflects the reclassification of the Amended and Restated Credit Agreement that amortizes within a year. CN Reflects issuance of the CASSharesto the sellers as part of the consideration for the CAS Acquisition based upon the closing price per share of Platform common stock as of October31, 2014 of $26.00. CO Reflects the elimination of historical CAS equity. CP Reflects the elimination of manufacturer’s profits in inventory adjustments in connection with MacDermid of $11,956 for the six months ended June30, 2014. CQ Reflects the elimination of non-recurring CAS Acquisition-related expenses, including but not limited to financial advisory, legal and accounting fees, recorded during the six months ended June30, 2014. CR Reflects the elimination ofthe historicalamortization expenses on CAS’s intangible assets. CS Reflects amortization expense to be recorded in conjunction with the estimated fair value of the intangible assets of CAS: (In thousands) Intangible Assets EstimatedFairValue AnnualAmortization Trade names-indefinite lives $ $ — Technology (7-10 years) $ $ Customer relationships (8-20 years) $ $ Annual amortization is calculated as estimated fair value divided by the calculated life of the related asset. CT Reflects the elimination of interest expense related to debt notassumed from Chemtura in conjunction with the CAS Acquisition. CU Reflects interest expense related to the Amended and Restated Credit Agreement funded a portion for the cash purchase price for the CAS Acquisition comprised of the following: • Interest on the incremental US Dollar borrowings under the first lien debt of $130 million at a rate of approximately 4.00% and on the Euro denominated first lien debt of $259 million equivalent at a rate of approximately 4.25%based on the terms of the credit agreement. These interest rates are based on an applicable margin of 3% applied to a LIBOR floor of 1% and are variable in nature.The pre-tax effect of a 1/8% change effective interest rate would be $0.5 million annually. • Interest on the incremental borrowings of approximately $129 million under our revolving credit facilities at a rate of 5.25% for the portion under our U.S. Dollar revolving credit facility of $60 million and 3.23% for the portion under or multicurrency revolving credit facility of approximately €55 million ($69 million assuming an exchange rate of $1.26 per €1.00). • Amortization of estimated deferred financing fees of $2 million and estimated original issuance discount of $2 million for the first lien term debt over the six year term of the loan. • Amortization of estimated deferred financing fees of $0.6 million for access to an incremental $125 million of revolving line of credit anticipated to be obtained in conjunction with the CAS Acquisition over the 4-year term of the facility. CV Reflects income tax benefit (expense) related to the income (loss) before income taxes, non-controlling interests, and accrued payment-in-kind dividends on cumulative preferred shares generated by the pro forma adjustments.The tax rate applied is based upon the effective tax rate of CAS for the historical period presented of 38% and 35% for the year ended December31, 2013 and the six months ended June30, 2014, respectively. These rates were applied to acquisition costs, amortization, interest expense, and the earnings of unconsolidated subsidiaries not being acquired. Arysta Adjustments AA Reflects management’s estimate of the amount of cash that will be retained by the seller of Arysta. AB Reflects the cash to be paid to the seller as part of the consideration for the Arysta Acquisition. AC Reflects management’s preliminary estimate of the profit in Arysta inventory step-up to fair value as of June30, 2014. AD As Arysta’s financial statements are prepared in accordance with IFRS, reflects management’s estimate of the offset of derivative asset and liabilities required pursuant to GAAP that is prohibited for IFRS. AE As Arysta’s financial statements are prepared in accordance with IFRS, reflects management’s estimate of the offset of deferred tax assets and liabilities required pursuant to GAAPthat isprohibited for IFRS. AF As Arysta’s financial statements are prepared in accordance with IFRS, reflects management’s estimate of deferred taxes related to intercompany profits thatare reclassified as current assets pursuant to GAAP. AG Reflects the elimination of Arysta’s historical goodwill. AH Reflects the preliminary estimated goodwill associated with Arysta excluding the effect of deferred taxes (see Note AI).Such amount was calculated as the difference between the estimated allocation of purchase price to net tangible and intangible assets ($2.2 billion) excluding the deferred tax liability calculated in NoteAI and the total consideration paid for Arysta ($3.6 billion). AI Reflects the estimated deferred tax liability associated with the preliminary step up to fair value of intangible assets, excluding goodwill related to acquisitions of stock of $969 million and other acquired tangible assets of $136 million based upon the effective tax rate of Platform for the six months ended June30, 2014. AJ Reflects the elimination of the historical intangibles at Arysta as of the closing of the proposed Arysta Acquisition. AK Reflects management’s preliminary estimated fair value of the intangible assets of Arysta as of the closing of the Arysta Acquisition: (In thousands) Intangible Assets Trade names-indefinite lives $ Technology (7-10 years) $ Customer relationships (8-20 years) $ AL Reflects the elimination of debt not expected to be assumed in conjunction with the Arysta Acquisition. AM Reflects the issuance of $600 million of Platform preferred stock, $1,000 par, that is convertible into Platform common stock plus cash for the deficit, if any, between the value of our common stock and $27.14, to the seller as part of the consideration for the proposed Arysta Acquisition. The cash feature represents an embedded derivative liability of $184 million. Accordingly, additional paid in capital is adjusted for the difference between the fair value of Platform’s common stock underlying the preferred stock of $537 million, which is based onPlatform’s closing stock price of $24.29 as of October17, 2014, less the par amount of the preferred stock. AN As Arysta’s financial statements are reported in IFRS, reflects management’s estimate of uncertain tax positions pursuant to GAAP that is not required for IFRS. AO Reflects elimination of Arysta historical equity which includes the $10 million adjustment in Note AN. AP Reflects management’s preliminary estimate of the fair value of the non-controlling interest of Arysta that is anticipated to remain outstanding subsequent to the proposed Arysta Acquisition. AQ Reflects elimination ofhistorical amortization expensesrelated toArysta’s intangible assets. AR Reflects amortization expense to be recorded in conjunction with the estimated fair value of the intangible assets of Arysta: (In thousands) Intangible Assets EstimatedFairValue AnnualAmortization Trade names-indefinite lives $ $ — Technology (7-10 years) $ $ Customer relationships (8-20 years) $ $ Annual amortization is calculated as estimated fair value divided by the calculated life of the related asset. AS Reflects elimination ofhistorical interest expense at Arysta for indebtedness not assumed at closing. AT Reflects income tax benefit (expense) related to the income (loss) before income taxes, non-controlling interests, and accrued payment-in-kind dividends on cumulative preferred shares generated by the pro forma adjustments. The tax rate applied is based upon the effective tax rate of Platform for the historical period presented of 30.4% and for the period ended June30, 2014. This rate was used as Arysta’s historical rate is not meaningful for purposes of pro forma adjustments. Bonds Adjustments BA Reflects the anticipated issuance of $900 million of Bonds to fund a portion of the Arysta purchase price, net of deferred financing fees of $15.8 million. BB Reflects the interest expense related tothe Bondsanticipated to be issued to fund a portion for the cash purchase price for the proposed Arysta Acquisition comprised of the following: • Interest on the $900 million of Bonds anticipated to be issued at a rate a fixed rate of approximately 6.25%. • Amortization of estimated deferred financing fees of $15.7 million over the anticipated8 year term of the Bonds. BC Reflects income tax benefit (expense) related to the income (loss) before income taxes, non-controlling interests, and accrued payment-in-kind dividends on cumulative preferred shares generated by the pro forma adjustments. The tax rate applied is based on the effective tax rate of Platform for the historical period of 30.4%, as the historical tax rate of Arysta is not meaningful for pro forma adjustments. Common Stock Adjustments UA Reflects the anticipated issuance of 13.6million shares of Platform common stock, $.01 par, for proceeds of $340 million, which is net of fees of $10.5 million. Term Debt Adjustments TA Reflects Incremental Term Debt to be issued to finance a portion of the cash purchase price of Arysta, net of estimated original issue discount of $11 million. TB Reflects the deferred financing costs,of $9.8 million and expenses of $3.9 millionrelated to the anticipatedIncremental Term Debtto finance a portion of the Arysta purchase price and for access to an incremental $125 million of revolving line of credit anticipated to be obtained in conjunction with the Arysta Acquisition. TC Reflects the reclassification of the portion of the anticipated senior term debt to be issued to finance a portion of the cash purchase price of Arysta that amortizes within a year. TD Reflects the interest expense related to the anticipated issuance ofIncremental Term Debtto fund a portion of the cash purchase price of the proposed Arysta Acquisition comprised of the following • Interest on the incremental borrowing under the senior term debt of $1.1 billion at a rate of 4.25% based on the anticipated terms of the credit agreement. The interest rate is based on an applicable margin of 3.25% applied to a LIBOR floor of 1% and is variable in nature. The pre-tax effect of a 1/8% change in effective interest rate would be $1.4 million annually. • Amortization of estimated deferred financing fees of $13.8 million and estimated original issuance discount of $11 million over the anticipated7 year term of the senior term debt and 4 year term of the revolving line of credit. TE Reflects income tax benefit (expense) related to the income (loss) before income taxes, non-controlling interests, and accrued payment-in-kind dividends on cumulative preferred shares generated by the pro forma adjustments.The tax rate applied is based on the effective tax rate of Platform for the historical period June30, 2014of 30.4%, as the historical tax rate of Arysta is not meaningful for pro forma adjustments. MacDermid Adjustments MA Reflects elimination of manufacturer’s profit in inventory adjustment in connection with MacDermid of $23.9million for the year ended December31, 2013. MB Reflects incremental depreciation expense in connection with fair value increases to fixed assets resulting from the MacDermid Acquisition. MC Reflects elimination of stock based compensation expense for director options that vested upon closing of the MacDermid Acquisition. MD Reflects elimination of Predecessor stock based compensation expense for awards that vested upon closing of the MacDermid Acquisition. ME Reflects elimination of non-recurring MacDermid acquisition-related expenses, including but not limited to financial advisory, legal and accounting fees recorded during the year ended December31, 2013. MF Reflects elimination of recorded amortization expenses on MacDermid’s intangible assets. MG Reflects amortization expense associated with the estimated fair value of the intangible assets of MacDermid based on an outside valuation by a third party obtained by Platform subsequent to closing as follows: (In thousands) Intangible Assets EstimatedFairValue AnnualAmortization Trade names-indefinite lives $ $ — Technology (7-10 years) $ $ Customer relationships (8-20 years) $ $ Annual amortization is calculated as estimated fair value divided by the calculated life of the related asset. MH Reflects Platform’s recording of a one-time, non-cash expense of $172 million upon the closing of the MacDermid Acquisition, which represents the fair value of the founder preferred share dividend rights at that time. As this will not have an ongoing impacton thestatement of operations, it is presented as an adjustment in the pro forma statements of operations. This estimate was calculated using a Monte Carlo simulation that simulates the daily price of shares over the potential dividend period with an estimate of volatility and interest to arrive at an estimated fair value of future dividend payments as of October31, 2013. MI Reflects the elimination of recorded interest expense at MacDermid for indebtedness not assumed at closing. MJ Reflects interest expense related to indebtedness assumed in the MacDermid Acquisition comprised of the following: • Interest on the first lien debt of $753 million at a rate of approximately 4% based on the terms of the credit agreement. Such interest rate is based on an applicable margin of 3% applied to a LIBOR floor of 1% and is variable in nature.The pre-tax effect of a 1/8% change effective interest rate would be $0.9 million annually. • Amortization of deferred financing fees of $1.8 million for the first lien term debt over the five year life of the loan. • Interest on other assumed indebtedness ($44,000 of interest annually). MK Reflects income tax benefit (expense) related to the income (loss) before income taxes, non-controlling interests, and accrued payment-in-kind dividends on cumulative preferred shares generated by the pro forma adjustments.The tax rate applied is based upon the estimated applicable statutory tax rates. The Company’s estimated United States statutory tax rate of approximately 38% was applied to interest expense in the United States, where the debt resides as well as to the portion of acquisition costs which were incurred in the United States and to stock compensation. Additionally, the applicable blended rates were applied to inventory, amortization, depreciation, and Predecessor stock compensation. ML Reflects the non-controlling interest represented by equity interests in a subsidiary of Platform provided as a portion of the consideration of the MacDermid Acquisition. Such equity interest represents 6.76% of MacDermid multiplied by the pro forma MacDermid pro forma adjustments excluding the adjustments in Note MD, ME, andMH that relate to Platform expenses. MM Reflects the elimination of dividends paid to sellers for an equity interest which has been repaid and eliminated in conjunction with the MacDermid Acquisition. Weighted Average Share Adjustments SA Represents the number of Platform ordinary shares outstanding at January1, 2014 (which were converted into shares of Platform common stock upon our change of jurisdiction of incorporation from the British Virgin Islands to Delaware (the “Domestication”) plus 2million shares of Platform common stock issued in exchange for the remaining outstanding equity interests of MacDermid owned by the 401K Plan during 2014, 16million warrants exercised during 2014, 2million shares issued in connection with the CAS Acquisition, 25.5million shares issued or to be issued for general corporate purposes, and 13.6million shares anticipated to be issued in connection with this common stock offering. SB Represents the basic shares described in Note SA.Because the pro forma statement of operations reflects a loss, the amount excludes all potentially dilutive common stock. SC Represents 88.5million Platform ordinary shares issued in Platform’s initial public offering (which were converted into shares of Platform common stock upon our Domestication) plus 14million Platform ordinary shares (which were converted into shares of Platform common stock upon our Domestication ) issued in connection with Platform’s warrant exchange offer (the proceeds of which were used to fund a portion of the cash consideration for the MacDermid Acquisition), 2million shares of Platform common stock issued in exchange for the remaining outstanding equity interests of MacDermid owned by the 401K Plan, 2million shares issued in connection with the CAS Acquisition, 25.5million shares issued or to be issued for general corporate purposes, and 13.6million shares anticipated to be issued in connection with this common stock offering. SD Represents the number of basic shares as described in Note SC.Because the pro forma statement of operations reflects a loss, the amount excludes all potential dilutive common stock.
